Citation Nr: 0933763	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  04-14 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


ISSUES

1.  Entitlement to service connection for right hip 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.  

2.  Entitlement to service connection for right knee 
degenerative joint disease, to include as secondary to 
service-connected residuals, right foot fracture, 1st, 2nd, 
and 3rd metatarsals, with degenerative joint disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1960 to 
September 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.  

In August 2007 and again in July 2008 the Board remanded the 
issues on appeal for further development, including a 
compensation and pension examination and opinion.  That 
evidence has been associated with the claims file.


FINDING OF FACT

The Veteran complains of right hip and right knee pain and 
has a current diagnosis of mild right knee and right hip 
degenerative joint disease; but x-rays of the right hip and 
knee are normal, and C&P examination evidence (which is not 
contradicted by any other medical evidence of record) 
instructs that his right hip and right knee disorders were 
not caused or aggravated by a service-connected disability.  
The evidence of record does not show that the claimed 
conditions are related to service.


CONCLUSIONS OF LAW

1.  A chronic right hip disability was not incurred and may 
not be presumed to have been incurred during active military 
service; nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

2.  A chronic right knee disability was not incurred and may 
not be presumed to have been incurred during active military 
service; nor is it secondary to a service-connected 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veteran seeks service connection for a right hip disorder 
and a right knee disorder, which he argues are secondary to 
his service-connected right foot and ankle disability.  

Service connection will be granted if it is shown that the 
Veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  In addition, some chronic 
diseases, such as arthritis, may be presumed to have been 
incurred in service if they manifest to a degree of ten 
percent or more within one year of the date of separation 
from service.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. 
§§ 3.307(a), 3.309(a).

A disability that is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).

The Board notes that the provisions of 38 C.F.R. § 3.310 were 
amended in 2006.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  
The amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection may be made.  
Allen v. Brown, 7 Vet. App. 439.  This had not been VA's 
practice, which suggests that the recent changes amount to a 
substantial change.  See Allen, 7 Vet. App. at 447-449.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the change, which version favors the 
Veteran.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service treatment records (STRs) include a complaint in 
January 1974 of bilateral hip pain.  Physical examination 
revealed that this was due to a cyst on the left gluteus 
maximus.  STRs also include a complaint in August 1974 of 
"pain in back of both knees."  Physical examination 
revealed "normal looking knee, no swelling or discolorations 
noted.  No pain upon palpation.  No boney abnormalities 
noted.  ROM wnl   pain [range of motion within normal limits 
without pain]."  There are no other entries in STRs 
regarding the right hip or right knee.  The impression was 
possible internal derangement.

In February 2003 the Veteran was accorded a C&P examination.  
During the examination he complained of daily pain in his 
right hip and knee, but denied any weakness, swelling, giving 
away, locking, redness, or heat in the hip and knee.  The 
examiner noted that the Veteran's gait was normal.  Physical 
examination of the right hip found forward flexion to 130 
degrees with pain on motion beginning at 120 degrees, and 
extension of 30 degrees without pain.  Examination of the 
right knee found 0 to 140 degrees range of motion without 
pain.  Diagnosis was "mild degenerative joint disease, 
multiple sites, including hip, knee, and ankle."  
Unfortunately, the claims file was not reviewed, and an 
opinion as to a nexus to service was not proffered.

In May 2003 the Veteran was accorded another C&P examination.  
It was noted that X-rays of the right knee taken in past 
showed minimal degenerative changes involving the 
patellofemoral joint space.  X-rays of the right hip were 
"unremarkable."  Diagnoses were "mild degenerative joint 
disease to right knee as previously mentioned" and 
"unremarkable x-ray of the right hip with complaints of 
chronic hip pain."  According to the examiner the Veteran's 
"degenerative joint disease of the right knee and the right 
hip pain is not at least as likely as not related to the 
degenerative joint disease of the right foot."  
Unfortunately, the claims file was not available for the 
examiner's review.  

VA Podiatry Clinic records dated in May 2004 referred to the 
Veteran's history of broken metatarsal heads to the right 
foot, and noted that the Veteran had recently been "fitted 
for orthotics."  During the visit the Veteran complained 
that his recently acquired right shoe orthotic was causing 
him to walk on the outside of his foot and reported that he 
had modified his gait, which he said had resulted in right 
hip and knee pain.  The Veteran was sent for adjustment of 
his right foot orthotic.  Subsequent VA treatment records 
dated in June 2005 document the Veteran as reporting that he 
was doing well, and that he had stopped taking his arthritis 
medicine.  The treatment provider noted that the Veteran's 
gait was normal.

In April 2007 the Veteran complained of chronic right foot 
pain that he said radiated to his lower leg, hip, and knee.  
The treatment provider noted that the Veteran's gait was 
normal.

In March 2008 the Veteran was accorded another C&P 
examination.  The examiner noted that the claims file was 
reviewed.  During the examination the Veteran complained of 
pain in his right knee and hip with exercise or when working 
since 2003, which he said had progressively worsened.  He 
denied any trauma to the hip or knee.  He also denied any 
instability, giving away, stiffness, episodes of locking or 
dislocation, or weakness of the joints, and said that he used 
no assistive devices for walking.  The examiner noted that 
there was evidence of abnormal shoe wear pattern on the right 
shoe, but stated that gait was normal.  X-rays of the right 
hip and knee were normal.  Diagnoses were right knee 
degenerative joint disease and right hip degenerative joint 
disease with associated arthralgia.  The examiner then opined 
that the Veteran's arthralgia of the right hip and knee was 
"less likely as not (less than 50/50 probability) caused by 
or a result of" a service-connected disability.  The 
examiner explained as follows:

Patient worked in helecopters until 
retirement in 1998.  DX: Arthropathy 
multiple joints in 67 year old patient.  
Sudden onset pain R Hip and Knee 2003, 
some 39 years after R foot injury.  
Patient with non-tender R foot with full 
ROM and normal gait on exam 3-6-08.  (-) 
R Hip and knee Films 3-6-08.  

In September 2008 the claims file was reviewed by another C&P 
examiner, who opined as follows:

After reviewing the entire medical 
literature, it is my current medical 
opinion that the patient's right hip and 
right knee was not aggravated beyond its 
normal natural progression of arthritis 
due to his right foot disability.

There was an opinion stating that the 
right hip and right knee arthritis was 
not related to the service-connected 
right foot disability.  I do not believe 
that there was aggravation of these 
joints, either.  This is based on his x-
ray findings and his History and Physical 
findings from his chart and from the C&P 
Examination performed March 6, 2008.  

The record contains no medical evidence to the contrary.

Analysis

STRs include complaints of bilateral knee and bilateral hip 
pain in 1974, but these were isolated events.  Moreover, 
separation examination found no right hip or knee 
abnormalities.  There is thus no evidence of chronicity 
during service.  Moreover, while the Veteran has a current 
diagnosis of degenerative joint disease of the right hip and 
knee, he was not diagnosed with or treated for arthritis 
during service, and the record contains no evidence of a 
right hip or knee disorder whatsoever within the year 
following service.  Indeed, the Veteran himself ascribes the 
onset of his right hip and right knee pain as the year 2003; 
some 24 years after service.  Accordingly, service connection 
under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309 
must be denied.  Moreover, there is no continuity of 
symptomatology after service as the Veteran reports the onset 
of pain some 24 years after service.  

The Board further notes that the Veteran's right hip and 
right knee degenerative joint disease is characterized as no 
more than "mild," and finds that this assessment, along 
with the absence of repeated complaints during the Veteran's 
lengthy military career and the 24 year lapse in time between 
service and the Veteran's denoted onset of symptoms in 2003, 
to be highly probative evidence against service connection on 
a direct basis.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim).  Indeed, the 
Board notes that the Veteran himself does not relate his 
current right hip and right knee pain to the singular 
episodes he complained of during service.  The Board 
consequently finds that the weight of the probative evidence 
is against service connection on a direct basis.  In light of 
the fact that continuity of symptomatology is not shown and 
as there is no competent evidence indicating that a currently 
claimed disability first shown many years after service may 
be related to service, a VA examination pursuant to McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), is not required.  

The Board also finds that the weight of the probative 
evidence is against the Veteran's assertion that his right 
hip and right knee disorders are secondary to his service-
connected right foot disability.  Although treatment records 
document the Veteran's complaints of right hip and right knee 
pain (which the Veteran attributed to his right foot 
disability), the notion of a nexus between the Veteran's mild 
right hip and right knee degenerative joint disease and his 
service-connected right foot disability is flatly refuted by 
two C&P examiners, and the record contains no medical 
evidence to the contrary.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); 38 C.F.R. § 3.159(a)(2) (While the Veteran 
is competent to report as to his symptoms, where, as here, 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  According to the March and 
September 2008 C&P examiners, the Veteran's right hip and 
right knee disorders were not caused or aggravated by his 
service-connected right foot disorder.  In fact, the 
September 2008 examiner specifically stated that the 
Veteran's right hip and right knee "was not aggravated 
beyond its normal natural progression of arthritis," and the 
Board finds this opinion, which was based on review of the 
claims file and included a detailed rationale for the 
examiner's opinion, and which is not contradicted by any 
other medical evidence of record, to be compelling.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's 
fundamental responsibility to evaluate the probative value of 
all medical and lay evidence); see also  Colvin v. Derwinski, 
1 Vet. App. 171 (1991) (holding that the Board must consider 
only independent medical evidence to support its findings 
rather than provide its own medical judgment).  Consequently, 
the Board finds that the weight of the probative evidence is 
clearly against the Veteran's claims for service connection 
for a right hip and a right knee disorder, including as 
secondary to a service-connected disability.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). (When all the evidence is 
assembled, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied).  As the weight of the evidence is 
against the Veteran's claims, service connection for a right 
hip disorder and a right knee disorder, including as 
secondary to a service-connected right foot disability, must 
be denied.  38 C.F.R. §§ 3.102, 3.303, 3.310.

Although the September 2008 opinion relied upon in this 
decision was not proffered by the March 2008 examiner, the 
Board notes that the September 2008 examiner formed his 
opinion based upon a claims file review and his own prior 
examination of the Veteran.  The Board therefore finds that 
there has been substantial compliance with its August 2007 
remand for an opinion regarding service connection on a 
secondary basis.  Remand for further development is 
consequently not warranted.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran); see also Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Reasonable doubt has been considered but not accorded since, 
as just described, the record does not contain an approximate 
balance of negative and positive evidence on the merits for a 
finding in the Veteran's favor.  38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In letters dated in April 2003 and August 2007 the Veteran 
was notified of the information and evidence necessary to 
establish his claims for service connection, including as 
secondary to his service-connected right foot disability.  He 
was apprised of the evidence that VA would seek to provide; 
and of the information and evidence that he was expected to 
provide.  He was also apprised of how VA determines 
disability ratings and effective dates.  Although the 2007 
letter was issued after the rating decision, the claims were 
subsequently readjudicated and a Supplemental Statement of 
the Case was issued in February 2009.  The Board thus finds 
that there was no prejudice to the Veteran.  

Regarding the duty to assist, STRs and VA treatment records 
have been obtained and associated with the claims file.  The 
Veteran was also accorded numerous C&P examinations; the 
reports of which are of record.  The Board is satisfied that 
VA has sufficiently discharged its duties in this matter.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a right hip disorder is denied.

Service connection for a right knee disorder is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


